DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Response to Arguments
Applicant’s amendments and remarks filed 01 March 2022 have satisfactorily addressed the indefiniteness issues.  The 35 USC § 112(b) rejection of claim 1 and all dependent claims are withdrawn.  

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a pixel circuit. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a signal generation unit determining a corresponding integration time based on quantity of electric charge indicated by an electrical signal, and generating a corresponding read-control signal based on the determined integration time along with a plurality of pixel 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Akimoto; Hajime, et al., US 20070205999 A1, describes a display panel containing a matrix arranged plurality of pixels each containing multiple pixel compensation elements, a plurality or rows of gate lines and read-control lines, a driving element generating gate line and read-control signals during separate exclusive intervals, transmitting the generated gate line signals to a gate line driver, and transmitting the generated read-control signals across the read-control lines (see Figs. 7, 17), but does not describe a signal generation unit determining a corresponding integration time based on quantity of electric charge indicated by an electrical signal, and generating a corresponding read-control signal based on the determined integration time along with a plurality of pixel unit circuits containing a pixel compensation unit including a light sensing module converting a light signal emitted by the pixel unit circuit 
Chaji; Gholamreza, US 20210280129 A1, describes a display panel containing a read-control signal which controls an duration over which an electrical charge transduced from a pixel’s light output is integrated (see Fig. 2A), but does not describe a signal generation unit determining a corresponding integration time based on quantity of electric charge indicated by an electrical signal, and generating a corresponding read-control signal based on the determined integration time along with a plurality of pixel unit circuits containing a pixel compensation unit including a light sensing module converting a light signal emitted by the pixel unit circuit into a corresponding electrical signal, and a signal generation unit generating a read-control signal based on an electrical signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael J Eurice/Primary Examiner, Art Unit 2693